DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaner et al. (US Pre-Grant Pub 2020/0057006 A1, Provisional Filing Date August 20, 2018, herein Shaner) in view of Kawakami et al. (US Pre-Grant Pub 2017/0194218 A1, Pub. Date July 6, 2017, herein Kawakami).
Regarding Claim 1, Shaner teaches:
An optical characteristics measuring device (par 0003, The present invention relates to the measurement of semiconductor optical absorption and, in particular, a method and apparatus to measure semiconductor optical absorption using microwave charge sensing.), comprising: 
a first light source (Pulsed or Modulated Optical Source, Fig 1, par 0011, For example, the optical source can comprise a wavelength tunable pulsed optical source, such as a pulsed laser (e.g., a quantum cascade laser or optical parametric oscillator (OPO)), or pulsed light emitting diode.) that irradiates a sample (Sample, Fig 1, par 0011, semiconductor sample) with light (Optical Excitation Pump Beam, Fig 1); 
a second light source that irradiates the sample with microwave energy (Microwave Oscillator, Fig 1, par 0011, A microwave oscillator provides a continuous source of microwaves that irradiate the back side of the sample.); 
a detector (Microwave Detector, Fig 1) configured to measure a microwave power of the microwave energy reflected from the sample (par 0011, a W-band horn antenna and W-band Schottky diode for direct detection of the reflected microwaves; par 0013, monitoring the microwave reflectance amplitude) from the second light source (Microwave Oscillator, Fig 1); 
calculate a parameter relating to electrical conductivity of the sample by using the microwave power of the reflected waves measured by the detector (par 0011, An optical excitation pump beam irradiates the front side of a semiconductor sample and ; and 
control an intensity of the light of the first light source so that the parameter becomes approximately a predetermined value (par 0005, The method can further comprise repeating the irradiating and measuring steps for a plurality of energies of a wavelength tunable optical excitation source. For example, the plurality of energies can be tuned over the band gap energy of the semiconductor; The band edge is a value that is at the edge of the band gap and that is a property of the sample material and therefore has an approximate predetermined value.) 

Shaner does not explicitly teach:
the calculator is configured to specify first to n-th intensities of the light at which the parameter becomes approximately the predetermined value for each of the first to n-th wavelengths, where n is an integer of 2 or more, of the light and thereby obtain relationships between the first to n-th wavelengths and the first to n-th intensities corresponding to each of the first to n-th wavelengths 
However, Shaner teaches in paragraph 0005, “repeating the irradiating and measuring steps for a plurality of energies of a wavelength tunable optical excitation source. For example, the plurality of energies can be tuned over the band gap energy of the semiconductor. Therefore, charge detection, rather than conventional absorption measurements (that detect the loss of photons), can be used to extract the absorption coefficient and band edge of a semiconductor material.”
Shaner also teaches in paragraph 0015, “Sweeping the wavelength of the pulsed or modulated optical excitation source and monitoring the reflected microwave amplitude can be used to determine the absorption coefficient of the material as a function of wavelength.” And in paragraph 0016, “The initial peak of the response can used to identify the band edge. In FIG. 3, this initial peak response is plotted for two different InAsSb semiconductor samples that did not have observable PL signals, but that were designed to have a bandgap near 8 .mu.m. The wavelength of the pulsed laser was tuned and the initial peak response is plotted. Clearly at wavelengths shorter than 8 
Since Shaner teaches tuning or modulating the energy of the optical source over the band gap energy, and also tuning the wavelength of the optical source over the band gap energy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner by having specifying first to n-th intensities of the light at which the parameter becomes approximately the predetermined value for each of the first to n-th wavelengths, where n is an integer of 2 or more, of the light and thereby obtain relationships between the first to n-th wavelengths and the first to n-th intensities corresponding to each of the first to n-th wavelengths because it is one from a finite number of identified, predictable solutions, with a reasonable expectation of success and would be obvious to try since by finding the ideal combination of the wavelength and intensity of the laser light source with respect to the sample’s band gap, there is an optimal level of photon absorption and 
Furthermore, MPEP 2143 states, “In the case of Ecolab, Inc. v. FMC Corp., 569 F.3d 1335, 91 USPQ2d 1225 (Fed Cir. 2009), an ‘apparent reason to combine’ in conjunction with the technical ability to optimize led to the conclusion that the claimed invention would have been obvious.” And also, “When considering the question of obviousness, Office personnel should keep in mind the capabilities of a person of ordinary skill. In Ecolab, the Federal Circuit stated:
“ ‘Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. The question then is whether it would have been obvious to combine the high pressure parameter disclosed in the Bender patent with the PAA methods disclosed in FMC’s ’676 patent. The answer is yes. Id.’”
As Shaner teaches in paragraphs 0005 and 0015-0016, the adjustment of the optical source’s intensity and wavelength, respectively, one of ordinary skill in the art would know how to adjust those parameters. The reasons for adjusting those parameters with respect to each other have been given above. Therefore, optimizing 
While Shaner teaches in Figure 1 that Signal Processing happens on the reflected microwave signal that is detected and amplified by the microwave detector and amplifier, respectively, Shaner does not explicitly teach the signal processing apparatuses such as a computer, processor, controller, etc.
However, Kawakami teaches:
a calculator (8, Fig 13, par 0223, For example, the evaluation means 9 outputs a timing signal indicating output timing of the excitation light to the excitation light irradiation means 1 and the signal processor 8, and captures the peak value Sp of the reflected-wave difference signal Rt1 detected by the signal processor 8 and stores the peak value Sp in the storage of the evaluation means 9. The stored reflected-wave difference signal Rt1 (detection data) is used for evaluation of the electrical resistivity of the sample 20.; resistivity is the inverse of conductivity) 
a controller (16a, 16b, Fig 13, par 0210, The excitation light can be output from the excitation light irradiation means 1 while output power of the excitation light is adjusted by an output adjustment power monitor 16a and an output adjustment means 16b.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner in view of Kawakami by having a because a using a calculator and a controller is a known technique in the signal processing art that yields the predictable result of automating complex calculations quickly and providing a digitized output for automatic display.

Regarding Claim 2, Shaner teaches:
the calculator is configured to calculate, as the parameter, the ratio between the microwave power of the reflected waves when the light is not radiated (par 0014, The microwave reflectance signal needs to be measured at a single point where no incident photons are transmitted through the material of interest) and 
an increased amount of the microwave power of the reflected waves resulting from radiating the light (par 0014, Once the calibration reflectance value is obtained, tuning the laser wavelength while monitoring charge generation through the microwave response, and accounting for the reflected photon number, produces the relationship between the incident photon number, laser wavelength, and the generated charge number that can be directly converted to absorption coefficient.).

Regarding Claim 3, Shaner does not explicitly teach:
obtain first to n-th absorption rates of the light of the sample with respect to the first to n-th wavelengths from the relationships between the first to n-th wavelengths and the first to n-th intensities.
However, Shaner teaches those portions that were cited by the Examiner in paragraphs 0005 and 0015-0016 in rejecting Claim 1.
It is important to note that the absorption coefficient is the absorption rate divided by injection rate of photons, and therefore, the absorption coefficient subsumes the absorption rate. The intensity or power and frequency of a laser, which is known, directly determines the injection rate of photons, and therefore in this reference the absorption rate can be easily calculated from the absorption coefficient by multiplying the absorption coefficient by the injection rate.
Claim 3 is obvious for the same reasons as Claim 1.

While Shaner teaches in Figure 1 that Signal Processing happens on the reflected microwave signal that is detected and amplified by the microwave detector and amplifier, respectively, Shaner does not explicitly teach the signal processing apparatuses such as a computer, processor, controller, a storage, etc.
However, Kawakami teaches:
a calculator (8, Fig 13, par 0223, For example, the evaluation means 9 outputs a timing signal indicating output timing of the excitation light to the excitation light irradiation means 1 and the signal processor 8, and captures the peak value Sp of the reflected-wave difference signal Rt1 detected by the signal processor 8 and stores the peak value Sp in the storage of the evaluation means 9. The stored reflected-wave  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner in view of Kawakami by having a calculator because the use of a calculator is a known techniques in the signal processing art that yield the predictable result of automating complex calculations quickly and providing a digitized output for automatic display.

Regarding Claim 4, Shaner does not explicitly teach:
information relating to the first to n-th wavelengths and the first to n-th intensities in association with each other 
However, Shaner teaches those portions that were cited by the Examiner in paragraphs 0005 and 0015-0016 in rejecting Claim 1.
Claim 4 is obvious for the same reasons as Claim 3.

While Shaner teaches in Figure 1 that Signal Processing happens on the reflected microwave signal that is detected and amplified by the microwave detector and amplifier, respectively, Shaner does not explicitly teach the signal processing apparatuses such as a computer, processor, controller, a storage, etc.
However, Kawakami teaches:
a storage configured to store information (par 0222, A computer including CPU, a storage, and an input-output signal interface can be used as the evaluation means 9, and performs various types of processing through execution of a predetermined program by the CPU.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner in view of Kawakami by having a storage configured to store information because having a storage or memory is a known technique in the signal processing art that yields the predictable result of holding data that is ready for processing or that has already been processed so that it may be further processed or displayed.

Regarding Claims 5-7, Shaner teaches:
[Claim 5] the light has a wavelength in a range between 190 nm and 2500 nm (par 0011, Although components are most easily obtained in the infrared portion of the spectrum (e.g., from 1 to 100 microns wavelength), similar measurements could be performed at THz frequencies (e.g., greater than 100 microns wavelength), although sources and detectors are harder to acquire in that portion of the spectrum, or even at shorter wavelengths (e.g., less than 1 micron).; Claims 4-6).

 a monochromator configured to allow light of a specific wavelength to pass to irradiate the sample with the light (par 0011, a broadly tunable (2 to 12 microns) OPO for pump pulse excitation of the sample; the laser was tuned to have a single frequency value).

[Claim 7] the microwave energy has a frequency range between 0.3 GHz and 300 GHz (par 0011, a 94-GHz Gunn diode microwave oscillator for microwave irradiation of the sample).

Regarding Claim 8, Shaner teaches:
An optical characteristics measuring method using an optical characteristics measuring device (par 0003, The present invention relates to the measurement of semiconductor optical absorption and, in particular, a method and apparatus to measure semiconductor optical absorption using microwave charge sensing.) including 
a first light source (Pulsed or Modulated Optical Source, Fig 1, par 0011, For example, the optical source can comprise a wavelength tunable pulsed optical source, such as a pulsed laser (e.g., a quantum cascade laser or optical parametric oscillator (OPO)), or pulsed light emitting diode.) that irradiates a sample (Sample, Fig 1, par 0011, semiconductor sample) with light (Optical Excitation Pump Beam, Fig 1); 
a second light source that irradiates the sample with microwave energy (Microwave Oscillator, Fig 1, par 0011, A microwave oscillator provides a continuous source of microwaves that irradiate the back side of the sample.); 
a detector (Microwave Detector, Fig 1) configured to measure a microwave power of the microwave energy reflected from the sample (par 0011, a W-band horn antenna and W-band Schottky diode for direct detection of the reflected microwaves) from the second light source (Microwave Oscillator, Fig 1); 
calculates using the microwave power of the reflected waves (par 0011, The transient reflected microwaves can therefore detect the conductivity change in the sample and monitor the decay of the charge carriers back to equilibrium, thereby providing a measurement of the excited carrier density and the carrier lifetime.) and controls the light of the first light source (par 0015, The pump power ranged from 11160 uW to 50 uW to span the high-injection to low-injection regimes), the method comprising: 
irradiating the sample with light of a first wavelength (par 0015, By scanning the pump wavelength and carefully tracking the number of incident pump photons (power) and recording this peak microwave reflectance response, a direct measurement of the photon-to-charge conversion can be used to determine the absorption coefficient of the material, as described above.); 
irradiating the sample with microwave energy (Microwave Oscillator, Fig 1, par 0011, A microwave oscillator provides a continuous source of microwaves that irradiate the back side of the sample.); 
calculating a parameter relating to electrical conductivity of the sample using the microwave power of the reflected waves measured by the measuring device (par 0011, An optical excitation pump beam irradiates the front side of a semiconductor sample and excites charge carriers in the absorber layer of the sample, thereby altering the conductivity of the sample.; par 0009, FIG. 3 is a plot of peak microwave response to pulsed laser excitation of two different semiconductor samples having a bandgap near 8 microns.; The excitation pump beam that alters the conductivity of the sample which is related to the peak microwave response and bandgap; Bandgap is the parameter); 
adjusting... an intensity of the light that causes the parameter to become approximately a predetermined value (par 0011, The method can further comprise repeating the irradiating and measuring steps for a plurality of energies of a wavelength tunable optical excitation source. For example, the plurality of energies can be tuned over the band gap energy of the semiconductor.); 
identifying a first intensity of the light at which the parameter becomes approximately the predetermined value (par 0005, The method can further comprise repeating the irradiating and measuring steps for a plurality of energies of a wavelength ; and 
obtaining a relationship between the first wavelength and the first intensity corresponding to the first wavelength (par 0014, accounting for the reflected photon number, produces the relationship between incident photon number, laser wavelength, and generated charge number that can be directly converted to absorption coefficient.; The absorption coefficient incorporates the incident photon number, which is directly related to the energy of the laser, as well as the laser wavelength, and therefore there is a relationship between the first wavelength and the first intensity.).

While Shaner teaches in Figure 1 that Signal Processing happens on the reflected microwave signal that is detected and amplified by the microwave detector and amplifier, respectively, Shaner does not explicitly teach the signal processing apparatuses such as a computer, processor, controller etc.
However, Kawakami teaches:
a computer (par 0222, A computer including CPU, a storage, and an input-output signal interface can be used as the evaluation means 9, and performs various types of processing through execution of a predetermined program by the CPU.; par 0210, The excitation light irradiation means 1 receives a timing signal transmitted from an evaluation means 9 (as shown by a broken line in the figure), and outputs pulsed light as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner in view of Kawakami by having a computer because a computer is a known technique in the signal processing art that yields the predictable result of automating complex calculations quickly and providing a digitized output for automatic display.

Regarding Claim 9, Shaner teaches:
changing the wavelength of the light to be radiated to the sample to second to n-th wavelengths, wherein being an integer of 2 or more (par 0015, Sweeping the wavelength of the pulsed or modulated optical excitation source and monitoring the reflected microwave amplitude can be used to determine the absorption coefficient of the material as a function of wavelength.; par 0016, The wavelength of the pulsed laser was tuned and the initial peak response is plotted.), 
Shaner does not explicitly teach:
while identifying the second to n-th intensities of the light at which the parameter becomes approximately the predetermined value, and 
thereby obtaining relationships between the second to n-th wavelengths and the second to n-th intensities corresponding to the second to n-th wavelengths.
However, Shaner teaches those portions that were cited by the Examiner in paragraphs 0005 and 0015-0016 in rejecting Claim 1.
Since Shaner teaches tuning or modulating the energy of the optical source over the band gap energy, and also tuning the wavelength of the optical source over the band gap energy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner by having while identifying the second to n-th intensities of the light at which the parameter becomes approximately the predetermined value, and thereby obtaining relationships between the second to n-th wavelengths and the second to n-th intensities corresponding to the second to n-th wavelengths because it is one from a finite number of identified, predictable solutions, with a reasonable expectation of success and would be obvious to try since by finding the ideal combination of the wavelength and intensity of the laser light source with respect to the sample’s band gap, there is an optimal level of photon absorption and carrier generation in the sample that creates free charge that can be sensed through the reflected microwave measurement, and thus, the sample’s band gap and absorption coefficient can be found more easily than if only the wavelength or 
Furthermore, MPEP 2143 states, “In the case of Ecolab, Inc. v. FMC Corp., 569 F.3d 1335, 91 USPQ2d 1225 (Fed Cir. 2009), an ‘apparent reason to combine’ in conjunction with the technical ability to optimize led to the conclusion that the claimed invention would have been obvious.” And also, “When considering the question of obviousness, Office personnel should keep in mind the capabilities of a person of ordinary skill. In Ecolab, the Federal Circuit stated:
‘Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. The question then is whether it would have been obvious to combine the high pressure parameter disclosed in the Bender patent with the PAA methods disclosed in FMC’s ’676 patent. The answer is yes. Id.’”
As Shaner teaches in paragraphs 0005 and 0016, the adjustment of the optical source’s intensity and wavelength, respectively, one of ordinary skill in the art would know how to adjust those parameters. The reasons for adjusting those parameters with respect to each other have been given above. Therefore, optimizing both the intensity and wavelength of the optical source to find the best combination is obvious.

Regarding Claim 10, Shaner teaches:
calculating the parameter of the sample from a ratio between the microwave power of the reflected waves when the light is not radiated (par 0014, The microwave reflectance signal needs to be measured at a single point where no incident photons are transmitted through the material of interest) and an increased amount of microwave power of the reflected waves resulting from radiating the light (par 0014, Once the calibration reflectance value is obtained, tuning the laser wavelength while monitoring charge generation through the microwave response, and accounting for the reflected photon number, produces the relationship between the incident photon number, laser wavelength, and the generated charge number that can be directly converted to absorption coefficient.).

Regarding Claim 11, Shaner does not explicitly teach:
obtaining a first absorption rate of the light of the sample with respect to the first wavelength, from the relationship between the first wavelength and the first intensity.
However, Shaner teaches those portions that were cited by the Examiner in paragraphs 0005 and 0015-0016 in rejecting Claim 1.
It is important to note that the absorption coefficient is a measure of the absorption rate divided by injection rate of photons, and therefore, the absorption coefficient subsumes the absorption rate. The intensity or power and frequency of a 
Since Shaner teaches tuning or modulating the energy of the optical source over the band gap energy, and also tuning the wavelength of the optical source over the band gap energy, as well as the determination of the absorption coefficient during the tuning of the energy and wavelength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner by having obtaining a first absorption rate of the light of the sample with respect to the first wavelength, from the relationship between the first wavelength and the first intensity because by finding the ideal combination of the wavelength and intensity of the laser light source with respect to the sample’s band gap, there is an optimal level of photon absorption and carrier generation in the sample that creates free charge that can be sensed through the reflected microwave measurement, and thus, the sample’s band gap and absorption coefficient can be found more easily than if only the wavelength or intensity was optimized and because it allows for one to better understand how much energy is required to stimulate charge to flow through a semiconductor.

Regarding Claim 12, Shaner does not explicitly teach:
obtaining second to n-th absorption rates of the light of the sample with respect to the second to n-th wavelengths, from the relationships between the second to n-th wavelengths and the second to n-th intensities.
However, Shaner teaches those portions that were cited by the Examiner in paragraphs 0005 and 0015-0016 in rejecting Claim 1.
It is important to note that the absorption coefficient is a measure of the absorption rate divided by injection rate of photons, and therefore, the absorption coefficient subsumes the absorption rate. The intensity or power and frequency of a laser, which is known, directly determines the injection rate of photons, and therefore in this reference the absorption rate can be easily calculated from the absorption coefficient by multiplying the absorption coefficient by the injection rate.
Claim 12 is obvious for the same reasons as Claim 9.

Regarding Claim 13, Shaner teaches: 
A system for measuring optical characteristics of a sample, the system comprising (par 0003, The present invention relates to the measurement of semiconductor optical absorption and, in particular, a method and apparatus to measure semiconductor optical absorption using microwave charge sensing.): 
a first light source (Pulsed or Modulated Optical Source, Fig 1, par 0011, For example, the optical source can comprise a wavelength tunable pulsed optical source, emitting a first electromagnetic wave (Optical Excitation Pump Beam, Fig 1) to a sample (Sample, Fig 1, par 0011, semiconductor sample); 
a second light source emitting a second electromagnetic wave to the sample (Microwave Oscillator, Fig 1, par 0011, A microwave oscillator provides a continuous source of microwaves that irradiate the back side of the sample.); 
a detector (Microwave Detector, Fig 1) configured to receive reflection information relating to a reflection of the second electromagnetic wave (par 0011, a W-band horn antenna and W-band Schottky diode for direct detection of the reflected microwaves); 
calculate a parameter based on the reflection information (par 0005, The method comprises irradiating the sample with the pulsed or modulated optical excitation pump beam and measuring the time decay of the microwaves reflected from the sample after irradiation by the optical excitation pump beam. The method can further comprise repeating the irradiating and measuring steps for a plurality of energies of a wavelength tunable optical excitation source. For example, the plurality of energies can be tuned over the band gap energy of the semiconductor. Therefore, charge detection, rather than conventional absorption measurements (that detect the , and 
to vary an intensity of the first electromagnetic wave of the first light source to vary the parameter calculated... such that the parameter assumes a predetermined value (par 0005, The method can further comprise repeating the irradiating and measuring steps for a plurality of energies of a wavelength tunable optical excitation source. For example, the plurality of energies can be tuned over the band gap energy of the semiconductor.; The band edge is a value that is at the edge of the band gap and is a property of the sample material and therefore should be an approximate predetermined value.).

While Shaner teaches in Figure 1 that Signal Processing happens on the reflected microwave signal that is detected and amplified by the microwave detector and amplifier, respectively, Shaner does not explicitly teach the signal processing apparatuses such as a computer, processor, controller etc.
However, Kawakami teaches:
a computer (par 0222, A computer including CPU, a storage, and an input-output signal interface can be used as the evaluation means 9, and performs various types of processing through execution of a predetermined program by the CPU. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner in view of Kawakami by having a computer because a computer is a known technique in the signal processing art that yields the predictable result of automating complex calculations quickly and providing a digitized output for automatic display.

Regarding Claim 14, Shaner does not explicitly teach:
specify first to n-th intensities of the first electromagnetic wave, wherein the first to n-th intensities cause the parameter for each corresponding intensity becoming approximately the predetermined value for each of the first to n-th wavelengths of the first electromagnetic wave.
However, Shaner teaches those portions that were cited by the Examiner in paragraphs 0005 and 0015-0016 in rejecting Claim 1.
Since Shaner teaches tuning or modulating the energy of the optical source over the band gap energy, and also tuning the wavelength of the optical source over the band gap energy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner by having specifying first to n-th intensities of the first electromagnetic wave, wherein the first to n-th intensities cause the parameter for each corresponding intensity becoming approximately the predetermined value for each of the first to n-th wavelengths of the because it is one from a finite number of identified, predictable solutions, with a reasonable expectation of success and would be obvious to try since by finding the ideal combination of the wavelength and intensity of the laser light source with respect to the sample’s band gap, there is an optimal level of photon absorption and carrier generation in the sample that creates free charge that can be sensed through the reflected microwave measurement, and thus, the sample’s band gap and absorption coefficient can be found more easily than if only the wavelength or intensity was optimized and because it allows for one to better understand how much energy is required to stimulate charge to flow through a semiconductor. 
Furthermore, MPEP 2143 states, “In the case of Ecolab, Inc. v. FMC Corp., 569 F.3d 1335, 91 USPQ2d 1225 (Fed Cir. 2009), an ‘apparent reason to combine’ in conjunction with the technical ability to optimize led to the conclusion that the claimed invention would have been obvious.” And also, “When considering the question of obviousness, Office personnel should keep in mind the capabilities of a person of ordinary skill. In Ecolab, the Federal Circuit stated:
‘Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. The question then is whether it would have been obvious to combine the high pressure parameter disclosed in the Bender patent with the PAA methods disclosed in FMC’s ’676 patent. The answer is yes. Id.’”


Regarding Claims 15-17 Shaner teaches:
[Claim 15] the first electromagnetic wave has a wavelength in a range between 190 nm and 2500 nm (par 0011, Although components are most easily obtained in the infrared portion of the spectrum (e.g., from 1 to 100 microns wavelength), similar measurements could be performed at THz frequencies (e.g., greater than 100 microns wavelength), although sources and detectors are harder to acquire in that portion of the spectrum, or even at shorter wavelengths (e.g., less than 1 micron).).

[Claim 16] a monochromator configured to allow an electromagnetic wave having a specific wavelength to pass and irradiate the sample with electromagnetic wave (par 0011, a broadly tunable (2 to 12 microns) OPO for pump pulse excitation of the sample).

the second electromagnetic wave has a frequency range between 0.3 GHz and 300 GHz (par 0011, a 94-GHz Gunn diode microwave oscillator for microwave irradiation of the sample).

Regarding Claim 18, Shaner teaches: 
wavelengths and intensities of the first electromagnetic wave and the corresponding parameter calculated (par 0016, The initial peak of the response can used to identify the band edge. In FIG. 3, this initial peak response is plotted for two different InAsSb semiconductor samples that did not have observable PL signals, but that were designed to have a bandgap near 8 .mu.m. The wavelength of the pulsed laser was tuned and the initial peak response is plotted.; par 0005, For example, the plurality of energies can be tuned over the band gap energy of the semiconductor. Therefore, charge detection, rather than conventional absorption measurements (that detect the loss of photons), can be used to extract the absorption coefficient and band edge of a semiconductor material.; The parameter is the band edge. The wavelength and energy  of the optical light source is known for the particular band edge.)... 
While Shaner teaches in Figure 1 that Signal Processing happens on the reflected microwave signal that is detected and amplified by the microwave detector and amplifier, respectively, Shaner does not explicitly teach the signal processing apparatuses such as a computer, processor, controller, storage, etc.
However, Kawakami teaches:
a storage configured to store (par 0222, A computer including CPU, a storage, and an input-output signal interface can be used as the evaluation means 9, and performs various types of processing through execution of a predetermined program by the CPU.)... 
a computer (par 0222)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner in view of Kawakami by having a storage configured to store and a computer because a computer is a known technique in the signal processing art that yield the predictable result of automating complex calculations quickly and providing a digitized output for automatic display and a storage or memory holds data that is ready for processing or data that has already been processed so that it may be displayed.

Regarding Claim 19, Shaner teaches:
respective adjusted intensities for the wavelengths of the first electromagnetic wave (Fig 2, par 0008, FIG. 2 is a plot of microwave reflection response to a pulsed laser excitation of a semiconductor at various pump laser powers.).

Shaner does not explicitly teach the signal processing apparatuses such as a computer, processor, controller, a display etc.
However, Kawakami teaches:
a display configured to display (par 0222, A computer including CPU, a storage, and an input-output signal interface can be used as the evaluation means 9, and performs various types of processing through execution of a predetermined program by the CPU.; the display is the output signal interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaner in view of Kawakami by having a display configured to display because a display is a known technique in the signal processing art that yields the predictable result of showing an operator data that they may use to assess an item that is being tested or change an operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        04/25/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866